ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims / Amendments
This office action is in response to applicant’s amendment filed 12/22/2020.
Claims 1- 13, 15-17 are presently pending and active (claims 1, 11 are independent claims). 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Ho on 03/02/2021.
The application has been amended as follows: 
In the Claims:

1. (Currently Amended) An apparatus for etching a substrate, the apparatus comprising: a reaction chamber; a substrate support;
an inlet for supplying one or more gases or plasma to the reaction chamber;
a first electrode, a second electrode, and a third electrode, each having a plurality of apertures therein, wherein the second electrode is positioned below the first electrode, and wherein the third electrode is positioned below the second electrode;

one or more RF sources configured to generate a plasma above the hollow cathode emitter electrode and/or in the hollow cathode emitter electrode, and configured to extract ions from the plasma by applying a bias to the first electrode and/or second electrode; and 
further comprising a controller configured with instructions to cyclically rotate the substrate support in a first direction at a first average rotation rate and in a second direction at a second average rotation rate during etching, the first direction being opposite the second direction, and wherein the first and the second average rotation rates are different and first direction being opposite the second direction

Claim 7: CANCELLED

8. (Currently Amended) The apparatus of claim 1 [7], further comprising a rotation mechanism configured to rotate the substrate support with an accuracy of about 2° or better.

11. (Currently Amended) An apparatus for etching a substrate, the apparatus comprising: 
a reaction chamber; 
a substrate support;
an inlet for supplying one or more gases or plasma to the reaction chamber;

a first electrode and a second electrode positioned in the reaction chamber, each of the first and second electrodes being made from degeneratively doped silicon, each of the first and second electrodes comprising a plurality of apertures therein; 
further comprising a hollow cathode emitter electrode with plurality of apertures and  positioned above the first and second electrodes; and 
a controller configured with instructions to perform the following operations:
positioning the substrate on the substrate support in the reaction chamber,
applying a first bias to the first electrode and a second bias to the second electrode, and supplying plasma above the first and second electrodes such that ions pass through the plurality of apertures in the first and second electrodes toward a surface of the substrate,
while supplying the plasma, cyclically rotating the substrate and substrate support in a first direction at a first average rotation rate and in a second direction that is opposite the first direction at a second average rotation rate, wherein the first and second average rotation rates are different, and
etching the substrate as a result of ions traveling toward the surface of the substrate while the substrate is rotated.

Claim 17: CANCELLED.

Allowable Subject Matter
Claims 1-6, 8-13, 15-16 allowed.

Claims 1, 11 - Closest prior art of record (viz. Holland, Hwang, Mundt, Choi, Tanaka, Ren, Gupta, Larsen, Suzuki, Hoyle) whether alone or in any reasonable combination fails to teach or fairly suggest specific claim limitations “a hollow cathode emitter electrode with plurality of apertures and  positioned above the first and second electrodes”, and "further comprising a controller configured with instructions to cyclically rotate the substrate support in a first direction at a first average rotation rate and in a second direction at a second average rotation rate during etching, the first direction being opposite the second direction, and wherein the first and the second average rotation rates are different, and first direction being opposite the second direction”, in the context of other limitations of the claim. Applicant’s remarks (pages 12-14) dated 12/22/2020 are also relevant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR DHINGRA whose telephone number is (571)272-5959.  The examiner can normally be reached on Mon,Wed,Thur: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RAKESH K DHINGRA/            Primary Examiner, Art Unit 1716